DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 1/05/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/5/2021 and 12/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/15/2020, applicant agrees to withdraw inventions of species 2 - 4 (claims 9-20) and elects specie 1 (claims 1-8). Hence Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no 

Newly submitted claims 21-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the independent group of new claims (21-33) comprise subject matters which are not in the original claims. For examples: two dimensional unidirectional chart (claims 24-25); wherein the condition is adjustable by a care provider (claim 29); wherein the user input includes missingness categories, and the missingness categories include dark, heavy gray, medium gray, and light gray (claim 31); and further comprising determining a trend from the user input, and wherein presenting the results of the first vision-related test comprises displaying the trend for evaluation by a care provider (claim 32).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 4, the term of “The process of claim 2, the central vision test further comprising” (line 1) is vague and renders the claims indefinite. Claim 2 cites that “the first vision-related test selected from a plurality of vision-related tests including but not limited to a visual acuity test, a color vision test, a central vision test, a dexterity test, and a cognitive test”, ---the central vision test is possible one of a plurality of vision-related tests. Claim 4 limits the invention scope to the one possible test, and claimed subject matters of claim 4 and its depending claims 5-7 are limited for the only case of the central vision test, which seems not in the teaching of instant specification disclosure.

Regarding Claim 5, claim 5 cites “the process of claim 4” and “steps of claim 3”. Claim 4 limits scope to the one of central vision test. Claim 3 depends claim 2, and claims “generating an analysis of results of at least two vision-related tests”. The “at least two vision-related tests” of claim 3 may not comprise a central vision test (see claim 2). So the claim scope of claim 5 is vague and renders the claims indefinite.

central vision testing and includes a first fixation point located in the center of the first grid” (line 2-4) is vague and renders the claims indefinite; wherein the “central vision testing” appears not the “central vision test” in claim 4. A clarity is needed.

Claims 5-7 are rejected as containing the deficiencies of claim 4 through their dependency from claim 4.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3, 8 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Blum (US 20110082704).

Regarding Claim 1, Blum teaches a process (abstract; figs. 36 and 38), comprising: 

receive identification of a first user from a first mobile computing device running a vision- related testing application (figs. 5-12, Patient's Demographics and Patient's Vision Problems), wherein the first mobile computing device (fig. 36, 36200, 36300; ¶[0200], line 1-18, information device; mobile terminal; smart" phone (such as an iPhone-like and/or Treolike device) includes at least a camera, a display, and a user interface presented on the display including a touch interface (fig. 36, 36200, 36300;  ¶[0071], line 1-13, touch screen, computer mouse, wireless remote control);

initiating a first vision-related test by presenting a series of graphical images on the display of the mobile computing device (fig. 17, letters; figs. 18-20, Amsler Grid Test), 

and receiving input from the first user through the user interface in response to each of the series of graphical images (fig. 38, 38300-Test provided to patient; 38400-

processing the input received from the first user through the user interface in response to each of the series of graphical images to generate results of the first vision-related test derived from the input (fig. 22, Doctor Enters Recommendations, ---based on tests of figs.17 –21); and 

presenting the results on the display of the first mobile computing device (figs. 22-29; Doctor Enters Recommendations; Patient Views Doctor Recommendations; Doctor's Recommendations Viewed By The Patient; Doctor's Recommendations; Patients Decision; ¶[0101], line 1-11, a recommendation of the particular eyecare product, the recommendation provided by the eyecare service provider to a patient; the recommendation communicated to the patient via the mobile information device; ¶[0106], line 1-13, compensation for providing, to the eyecare product provider, information regarding a recommendation of the eyecare product, the recommendation provided by an eyecare service provider to a patient, the recommendation based on a test of at least one eye of the patient; ¶[0059], line 1-11, the eye examination near point electronic display system then can be used seamlessly to provide the patient visual information (with or without sound) as to the (by way of example only) type of lens, lens style, material, and/or lens treatments, eye glass frame, eye treatment, surgical 

Regarding Claim 2, Blum teaches the process of claim 1, the first vision-related test selected from a plurality of vision-related tests including but not limited to a visual acuity test, a color vision test, a central vision test, a dexterity test, and a cognitive test (¶[0111]- ¶[0127], a near acuity vision test; a near point convergence test; a test for retina disease; a macular degeneration test; a color vision deficiency test; fig. 20, Color Deficiency Test; fig. 21, Opacity Test).

Regarding Claim 3, Blum teaches the process of claim 1, further comprising: 
communicating the results to a server via a secure, HIPAA-compliant interface; and generating an analysis of results of at least two vision-related tests from the server (fig. 20, Color Deficiency Test; fig. 21, Opacity Test; fig. 36, 36100; 36660; ¶[0087], line 1-55, a particular intermediary information device 36600 can decrypt, transform, sanitize, sort, summarize, aggregate, segregate, and/or encrypt received information, as desired, prior to reporting and/or providing that encrypted and/or unencrypted information to others; legally-protected ( e.g., HIPAA)) including a trend in the results of the vision-related tests (¶[0061], line 1-45, the eye doctor is utilized to check eye health, double check the results of the refracting technician, and then give advice and/or recommendations to the patient as to the state of their eye health and/or their need for corrective eyeglasses should they be needed or should they need to be changed).


preparing a formatted report summarizing the results (¶[0061], line 1-45, the eye doctor is utilized to check eye health, double check the results of the refracting technician, and then give advice and/or recommendations to the patient as to the state of their eye health and/or their need for corrective eyeglasses should they be needed or should they need to be changed; figs. 22-29; Doctor Enters Recommendations; ---based on test results of figs.17 –21); and 
sending the formatted report to at least one other device via a secure, HIPAA-compliant interface (fig. 36, 36100; 36660; ¶[0087], line 1-55, a particular intermediary information device 36600 can decrypt, transform, sanitize, sort, summarize, aggregate, segregate, and/or encrypt received information, as desired, prior to reporting and/or providing that encrypted and/or unencrypted information to others; legally-protected ( e.g., HIPAA)).

Regarding Claim 34, Blum teaches a vision testing process (abstract; figs. 36 and 38), comprising: 

verifying identity of a first user from a first computing device running a vision-related testing application (figs. 5-12, Patient's Demographics and Patient's Vision Problems), wherein the first computing device (fig. 36, 36200, 36300; ¶[0200], line 1-18, information device; mobile terminal; smart" phone (such as an iPhone-like and/or Treolike device) includes a display and a user interface to influence the display (fig. 36, 

initiating a first vision-related test by presenting a series of graphical images on the display of the first computing device (fig. 17, letters; figs. 18-20, Amsler Grid Test), and receiving user input from the first user through the user interface in response to each of the series of graphical images (fig. 38, 38300-Test provided to patient; 38400-Test results reviewed by service provider; ¶[0092], line 1-27, At activity 38400, test results can be provided from a mobile information device and/or reviewed by a service provider, potentially on a mobile information device); 

the series of graphical images including five grids, each grid comprised of rows and columns of open squares, wherein a first grid of the five grids is a central grid for central vision testing and includes a central fixation point located in the center of the center grid, wherein four remaining grids comprise four quadrant grids with each of the four quadrant grids designated for a different quadrant relative to the center fixation point such that a top-left quadrant grid has a bottom-right fixation point located at the bottom right of the top-left quadrant grid, a top-right quadrant grid has bottom-left fixation point located at the bottom left of the top-right quadrant grid, a bottom-left quadrant grid has a top-right fixation point located at the top right of the bottom-left quadrant grid, and a bottom-right quadrant grid has a top-left fixation point located at the top left of the bottom-right quadrant grid (figs. 18-19, the Amsler Grid comprises the claimed five grids with a central fixation point located in the center of the center grid; the 

processing the user input received from the first user through the user interface in response to the series of graphical images to generate results of the first vision-related test derived from the user input; and  presenting the results of the first vision-related test input (fig. 22, Doctor Enters Recommendations, ---based on tests of figs.17 –21; figs. 22-29; Doctor Enters Recommendations; Patient Views Doctor Recommendations; Doctor's Recommendations Viewed By The Patient; Doctor's Recommendations; Patients Decision; ¶[0101], line 1-11, a recommendation of the particular eyecare product, the recommendation provided by the eyecare service provider to a patient; the recommendation communicated to the patient via the mobile information device; ¶[0106], line 1-13, compensation for providing, to the eyecare product provider, information regarding a recommendation of the eyecare product, the recommendation provided by an eyecare service provider to a patient, the recommendation based on a test of at least one eye of the patient).

Claims 4-7 are rejected under 35 U.S.C. 103 as being obvious over Blum (US 20110082704) in the view of Garoon et al (US 2018/0008142).

Regarding Claim 4, Blum disclose as set forth above and further teaches that the process of claim 2, the central vision test (¶[0115], line 1, the test is a macular degeneration test; ¶[0212], line 1-7, macular degeneration-a medical condition pre 
 
presenting a series of grids one at a time on the first mobile computing device, each grid being a square having a plurality of intersecting horizontal and vertical lines disposed symmetrically on the grid and dividing the grid into smaller squares each measuring 0.5 centimeters, and each grid having a fixation point (figs. 18-19, the Amsler Grid comprises the claimed five grids with a central fixation point located in the center of the center grid; the central grid of 10×10 overlapping with other four grid in center region of the Amsler grid, other four 10×10 grids  locate at four corner regions of the Amsler grid, --depending on the size of displayed the Amsler Grid, each grid sub-element may have a length of 0.5 cm); 

But Blum does not specifically disclose that wherein for each grid presented, receiving a mark made by the user on the touch display to represent a vision defect if the vision defect is observed by the user when the user is focused on the fixation point; combining the series of marked grids into a single display; and storing results of the grid marking.

However, Garoon teaches a system that provides a vision test (abstract; fig. 1, and fig. 5, user, touch input, smartphone, server), wherein presenting a series of grids 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Blum by the system of vision test of Garoon for the purpose of providing of a system which provides an effective tool that may be deployed across a large portion of the population to provide early detection of potential vision loss (abstract, line 1-10).

Regarding Claim 5, Blum –Garoon combination teaches the process of claim 4, further comprising: 
receiving a selection by the user of a first eye to test (fig. 10, Patient's Vision Problems: Routine eye examination; specific Vision Complaint, as disclosed in Blum);
performing the steps of claim 3 for the first eye; and repeating the steps of claim 3 for a second eye of the user (see above regarding claim 3; --- Routine eye examination always includes eye examination of left/right eyes tests (first/second eye tests); ¶[0288], line 1-3, any described activity can be repeated, any activity can be 

Regarding Claim 6, Blum –Garoon combination teaches the process of claim 4, the presenting step further comprising: 
presenting a series of five grids, each grid is a 10 row by 10 column grid, wherein a first grid of the five grids is designated for central vision testing and includes a first fixation point located in the center of the first grid, wherein each of the four remaining grids is designated for a different peripheral quadrant adjacent the first grid such that a top left grid has the first fixation point located at the bottom right of the grid, a top right grid has the first fixation point located at the bottom left of the grid, a bottom left grid has the first fixation point located at the top right of the grid, and a bottom right grid has the first fixation point located at the top left of the grid (figs. 18-19, the Amsler Grid comprises the claimed five grids with a central fixation point located in the center of the center grid; the central grid of 10×10 overlapping with other four grid in center region of the Amsler grid, other four 10×10 grids  locate at four corner regions of the Amsler grid, as disclosed in Blum; also see fig. 4 of Garoon, 402, 404).

Regarding Claim 7, Blum –Garoon combination teaches the process of claim 4, further comprising: sending results of the grid marking to a server via a secure, HIPAA-compliant interface (fig. 36, 36100; 36660; ¶[0087], line 1-55, a particular intermediary information device 36600 can decrypt, transform, sanitize, sort, summarize, aggregate, segregate, and/or encrypt received information, as desired, prior to reporting and/or 
generating a consistency score that describes how similar the marks are on each of the grids including an evaluation of the position of the marks relative to the fixation point (fig. 7, 702, 704, 706, 708; left eye, right eye, previous, current; fig. 9, 911, 913; abstract, line 1-10, The system may track potential vision abnormalities across an extended period of time by utilizing a comparison algorithm to compare results of vision tests to automatically determine whether the vision abnormality such as macular degeneration has progressed for a patient, as disclosed in Garoon).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872